Citation Nr: 0011596	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  96-11 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for the residuals of 
herniated nucleus pulposus, L5-S1, with nerve root 
compression, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from November 1979 to 
February 1987.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDINGS OF FACT

The appellant is assigned the maximum possible rating for the 
residuals of herniated nucleus pulposus, L5-S1, with nerve 
root compression.


CONCLUSION OF LAW

Entitlement to a rating higher than 60 percent for the 
residuals of herniated nucleus pulposus, L5-S1, with nerve 
root compression, is not established.  38 U.S.C.A.  §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 
5289, 5292-5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increase are well grounded.  However, 
the Court has clearly established that there are limits to 
when a claim for increase is well grounded or whether there 
is a case in controversy.  Thus, on a claim for an original 
or an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  The Court has 
held that when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  There is no 
distinction between Shipwash and AB.  If the veteran is at 
the maximum evaluation and no other criteria are applicable, 
there is no case in controversy.  The theory behind Shipwash 
and AB is in accord with Mintz v. Brown, 6 Vet. App. (1994).  
In order for a claim to proceed, there must be a benefit.  In 
this case, the veteran is in receipt of the maximum 
evaluation for intervertebral disc disease.  

The appellant's back disability is currently rated as 60 
percent disabling; he claims entitlement to a 100 percent 
rating.  During a hearing held before the undersigned in 
March 2000, he indicated that he worked full-time as a guard 
at a correctional facility, and that he had not lost a lot of 
time from work due to his back disability, to include 
frequent hospitalizations.  Therefore, the veteran does not 
raise a claim for a total rating for compensation on the 
basis of individual unemployability.  He indicated that his 
private physician had recommended an operation; however, the 
appellant did not undergo the surgery.  Rather, he received 
nerve block injections, which were performed on an outpatient 
basis. 

A report of a VA medical examination, dated in February 1997, 
indicates that the appellant walked with a slow gait, was 
able to dress and undress in a slow, laborious manner.  
Inspection of the back revealed no malalignment of the axial 
skeleton.  No spasms were evident.  Range of motion testing 
showed forward bending at 50 degrees, backward extension at 
10 degrees, rotation at 40 degrees bilaterally, and lateral 
flexion of the thoracic vertebrae at 30 degrees to the left 
and 20 degrees to the right.  The diagnosis was chronic 
lumbar disc disease at L5-S1 with a left-sided radiculopathy, 
moderately incapacitating.  

In a statement dated in February 1997, the appellant 
requested that his treatment records from Dr. Steuer be 
retrieved.  He subsequently submitted a letter from Dr. 
Perling, dated in February 2000, indicating that doctor 
Perling had looked at the appellant's new myelogram and CT 
per Dr. Steuer's request, and determined that an operation 
would be beneficial to the appellant.  The operation that was 
recommended was described as decompression of the spine at 
the bottom two levels, L4-5 and L5-S1, and fusion from L-4 to 
the sacrum, with pieces of bone where disc were, and rods and 
screws in the bones.     

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.3.

In evaluating service connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §  4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, weakness, and fatigability.  These regulations, 
and the prohibition against pyramiding in 38 C.F.R. § 4.14, 
do not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
flare-ups.  DeLuca v. Brown, 8 Vet.App. 202, 206-08 (1995).  
In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional functional 
impairment.  

In the case at hand, the appellant is receiving the maximum 
disability rating for the residuals of herniated nucleus 
pulposus, L5-S1, with nerve root compression.  See 38 C.F.R. 
Part IV, Diagnostic Codes (DC) 5289, 5292-5295.  Therefore, 
further DeLuca analysis would not benefit the appellant.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  The evidence of 
record, to include the appellant's own testimony, does not 
indicate any exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalizations.  Therefore extraschedular consideration is 
not warranted.  38 C.F.R. § 3.321.  He is already in receipt 
of the maximum rating and has provided testimony indicating 
that extraschedular consideration is not warranted.  
Accordingly, the claim is denied.  


ORDER

Entitlement to an increased rating for the residuals of 
herniated nucleus pulposus, L5-S1, with nerve root 
compression, is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

